Citation Nr: 1029069	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-13 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1945 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the St. Louis, Missouri 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied service connection for PTSD.  In September 2009, the 
Board remanded this matter to the Appeals Management Center (AMC) 
in Washington, D.C., in order to conduct additional development.  
The Board is satisfied that there has been substantial compliance 
with the remand directives set out in September 2009 as pertains 
to the claim for service connection for PTSD.  Stegall v. West, 
11 Vet. App. 268 (1998).

The Board notes that at the time of the Board's September 2009 
remand, the Veteran's representative was listed as the American 
Legion.  However, in February 2010, the Paralyzed Veterans of 
America indicated that they represented the Veteran, and 
submitted documents from the Veteran in support of his claim.  
Noting a discrepancy regarding who was actually representing the 
Veteran, in May 2010, the Board sent a letter to the Veteran 
noting that both Paralyzed Veterans of America and American 
Legion had been actively involved in his appeal, but that VA 
regulations stipulate that only one service organization can 
represent him at any one time on the same appeal.  In the letter, 
the Board requested clarification of representation, and 
specifically indicated that if the Board had not heard from him 
within 30 days of the date of the letter, the Board would assume 
that he wished to represent himself.  A review of the record 
shows that the Veteran has not responded to the Board's May 2010 
letter requesting clarification of his representative, thus, the 
Board will assume the Veteran wishes to represent himself and 
will proceed with review of his appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's reported in-service stressor events are not 
consistent with the places, types, and circumstances of his 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009); 
3.304(f)(3) (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court (Sup. Ct.) has 
recently reversed that decision, finding it unlawful in light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due account 
of the rule of prejudicial error.  The Supreme Court in essence 
held that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error must 
rest with the party raising the issue, the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the judicial 
process, and determinations on the issue of harmless error should 
be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2004 that fully addressed 
the notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Board also notes 
that the RO sent the Veteran a letter in March 2006 informing him 
of how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this case.  
See Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether he has PTSD related to his 
reported in service stressor events.  The record reflects, 
however, that the Veteran has on numerous occasions requested 
that he be scheduled for such an examination.  Pursuant to 38 
C.F.R. § 3.159(c)(4), VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service.  The third part could be satisfied by 
competent evidence showing post- service treatment for a 
condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the Veteran indicates that the 
claimed disability or symptoms may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection, there is 
competent medical evidence of a current disability, as VA 
treatment records show that the Veteran has been diagnosed with 
and treated for PTSD.  With regard to the second requirement, 
that the veteran suffered an event, injury, or disease in 
service, the Board acknowledges that the Veteran has reported 
basically five in-service stressor events in support of his 
claim.  However, as will be more fully explained below, these 
reported in-service stressor events are deemed to not be 
consistent with the places, types, and circumstances of the 
Veteran's service.  Although the Veteran's treating VA 
psychiatrists have diagnosed PTSD, at least in part related to 
his reported World War II experiences, since his reported in-
service stressor events have been deemed inconsistent with the 
circumstances of his service, a VA examination is neither helpful 
or necessary.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's VA treatment records.  As noted above, a VA examination 
is deemed not necessary in this matter.  Moreover, the Board 
notes that in September 2009, under the regulations in effect at 
that time, the Board remanded this matter in order to afford the 
Veteran another opportunity to provide specific information 
regarding one of his reported in-service stressor events.  Thus, 
it appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Factual Background

The Veteran submitted a letter he received from the National 
Personnel Record Center (NPRC) dated in April 2004 which 
indicated that the military record needed to answer his inquiry 
was located in the area that suffered the most damage in the fire 
that occurred at the NPRC in July 1973.  The NPRC noted that a 
portion of the medical record was among those recovered, however, 
it was damaged in the fire.  The NPRC noted that all available 
medical records were enclosed.  

In October 2004, the RO made an attempt to obtain the Veteran's 
service treatment records (STRs), and received notice that from 
the NPRC that the record was "fire related" and that they were 
mailing the best available copy.  

A review of the available STRs, which appear to be nearly 
complete and include induction and separation examinations, show 
no report of or finding of PTSD.

At least some of the Veteran's personnel records, which appear to 
have been damaged in the aforementioned fire, were photocopied by 
the NPRC and are of record.  Although these records are partially 
obliterated and difficult to read, these records show that he was 
honorably discharged as "temp pvt, AUS" on January 17, 1946, 
for the convenience of the government, in order to enlist in the 
Regular Army.  On January 18, 1946, he enlisted and departed for 
the European Theater of Operations (ETO) on March 18, 1946, and 
arrived on March 27, 1946.  He departed for the USA on January 
15, 1947 and was discharged on February 23, 1947.  His 
decorations and citations were listed as: Victory Medal and Army 
of Occupation Medal Germany.  His record of service appears to 
show that in early 1946 he was assigned to AGF RD 1 CP, Pickett, 
VA; later in March he was assigned to the 3rd Reinf. Dep.; in 
April 1946 he appears to have been assigned to Btry "C" 68th 
Armd FA Bn; and in May and June 1946 he was assigned to Trp "C" 
68th Con Sq.  

The Veteran's Service Qualification Record (WD AGO Form 100) 
shows that his military occupational specialty (MOS) assignments 
from January 1946 through February 1947 included infantry basic 
for 4 months, clerk typist for 6 months, and section leader for 4 
months.  In the summary of military occupations, it was noted 
that the Veteran served as a section leader in Germany for 12 
men.  In this capacity he gave training and was in charge of 
patrols during guard duty in military occupations zone.  He 
patrolled the zone to enforce law and order and check driving, 
and enforced discipline over the men and saw that their living 
quarters were kept up. 

VA treatment records showed that the Veteran was treatment with 
therapy and medication for a diagnosis of PTSD.  In April 2002, 
in a psychiatric initial assessment, it was noted that the 
Veteran had symptoms since he had been attacked by two German 
Shepards in 2000, including avoidance, depression, startling to 
dog barks, severe anxiety, sleeplessness, and tearfulness.  There 
was a notation that the veteran's past psychiatric history 
included minimal thoughts of war experiences.  Next to the words 
"Trauma/PTSD Hx", there was a notation of "combat, dog 
attack".  The diagnosis was PTSD, related to dog attack in 2000, 
and depression also related.  In August 2002, it was noted that 
the Veteran reported he had some PTSD related to WWII.

In a statement dated in July 2002, the Veteran reported that in 
service he was assigned to "limited duty" and sent to San 
Antonio, Texas to be reassigned.  He reported that next, he was 
on a train to New York, and then on a ship to France, where he 
joined the "1st Armored Division under Patton".  He reported he 
was on his way to Belgium, but then received orders to report to 
the 68th Field Artillery Unit as a foot soldier.  He claimed that 
the Commander of the 68th wanted to know why a soldier on limited 
duty was assigned as a foot soldier.  He claimed he was then 
transferred to the 3rd Regiment, 68th Constabulary Unit, where he 
was assigned "Sergeant of Headquarters Platoon", and then 
assigned scouting duty near the German town of Bobblingen near 
Stuttgart.  He reported that he and another solder were captured 
by SS German troops, but, with the help of a sympathetic German 
officer, they were fortunate enough to escape into the city of 
Stuttgart and later back to the 3rd Regiment, 68th Constabulary 
Unit.

A private treatment record, signed by Dr. Singh, dated in 
February 2002 showed a diagnosis of PTSD.  

In a letter dated in April 2002, a private licensed clinical 
social worker, D.L.S., reported that she had seen the Veteran in 
mental health therapy since February 2002, and that his 
psychiatrist had recommended he seek therapy to help him deal 
with PTSD and depression.  D.L.S. indicated that the Veteran had 
suffered from PTSD since WWII and, like many veterans, he was 
able to bury his trauma and go on with his life until one day 
another life event caused that buried horror to surface again.  
In the veteran's situation, the traumatic event was a dog bite 
that led to his downward spin.  D.L.S. indicated that with proper 
medication and therapy and intervention by VA has helped the 
veteran come to terms with his past and current situation.  

Received from the Veteran in November 2004 was a statement in 
which he claimed he was put on limited duty in November 1945 due 
to cancer of the bone of the right leg.  He claimed that several 
weeks later he was reassigned on limited duty, and was put on to 
a train for Chicago, then onto the New York Harbor, and then sent 
to France by ship.  He claimed that when they were close to the 
English Channel they picked up soldiers from a "wrecked ship", 
and that this was his first experience with war injuries.  He 
reported they landed a few miles to the north of Omaha Beach, at 
a beach, the name of which he did not remember, but he claimed it 
was "hell in every form".  He claimed that two or three days 
later they were in a vehicle headed for Paris and the 1st Armored 
Division under General Patton, and that the 1st Armored Division 
was sent northeast to Belgium and then into Germany.  He claimed 
that General Patton told him he was promoting him to Sergeant and 
that they got along well.  He reported he was transferred to the 
68th Field Artillery Battalion and received $120 a month as a 
sergeant in combat.  He reported that at that time the 68th Field 
Artillery Battalion was in Germany, near Cologne, and he was told 
by Colonel [redacted] to take 30 to 40 soldiers and clear out the 
snipers near Cologne.  He claimed the snipers were killing their 
gunners on armored tanks as they went around Cologne, and that 
after two or three weeks they cleared out most of the snipers.  
He reported they had help from many people in Cologne, because 
the citizens had enough of the bombing.  He claimed he was also 
called into Colonel [redacted]'s office to see if he could find the 
location of the German SS Troops.  He reported he went with a new 
recruit to Bobblingen, near the city of Stuttgart, and with the 
help of several girls they were told where the SS troops were.  
He claimed that he and the private were captured and held for one 
or two days, but escaped after an SS Captain informed him that a 
certain door would be unlocked in the morning.  He reported that 
recently he had been attacked by two big dogs from behind, while 
mowing the lawn for one of his daughters.  He swung the push 
mower around and knocked one of the dogs back, but had to climb a 
swing set to get away from the other one  He later learned that 
the dogs were German police dogs trained to attack.  

Received from the Veteran in August 2005, was a statement in 
which he reported essentially the same stressors as he did in his 
November 2004 statement.  He further explained regarding the 
wrecked ship incident, that it occurred in the later part of 
March 1946 and that he was told that the ship had hit a mine or 
was torpedoed by a U-boat, and that they picked up soldiers from 
life boats.  

In a September 2005 Report of Contact, the RO reported discussing 
the Veteran's reported stressors with the RO's military records 
specialist.  It was noted that World War II in Europe ended in 
May 1945, and that the Veteran was inducted via the Selective 
Service in July 1945 and did not arrive in Europe until March 18, 
1946.  It was also noted that the incidents described by the 
Veteran happened almost a year after all hostilities ended.  The 
RO's military records specialist indicated that there was nothing 
to research regarding the Veteran's reported stressors because 
these incidents could not have happened as the Veteran described.

An October 2005 VA treatment record showed that the Veteran was 
seen by a staff psychiatrist, who noted that the Veteran was a 
"World War II combat Veteran who served two years under fire at 
the end of World War II with Patton's 1st Armored Division".  
The diagnosis was PTSD.

In the April 2006 substantive appeal (VA Form 9), the Veteran 
reported that it was unfortunate that his discharge papers did 
not reflect the CIB that he should have received, and that 
everyone in his unit was involved in combat with General Patton 
at the end of the war.  He reported that even during the 
occupation there were very stressful combat related situations, 
and that he had symptoms of PTSD ever since .  

In a letter dated in April 2006, the Veteran reported that he 
should be classified as injured in the line of duty, and was 
reportedly told by General Patton and other officers that he 
would get the Purple Heart and the Infantry Medal.  He claimed 
that Colonel [redacted] said, after a medic fainted at the sight of 
blood, that the Veteran should take care of the situation because 
he had medical training, and that from then on he had to bandage 
injured soldiers.  

A VA treatment record dated in May 2006 showed that the Veteran 
was seen by a staff psychiatrist, and it was noted that the 
Veteran was a combat veteran who found in Europe during WWII, and 
it was noted that he became emotional when discussing his war 
experience.  

In September 2009, the Board remanded this matter in order that 
VA could make an attempt at stressor verification.  The Board 
indicated that one of the Veteran's claimed stressors pertained 
to events that were theoretically capable of corroboration; 
namely, his assertion that a ship he was on "pick[ed] up soldiers 
from a wrecked ship" somewhere between the Azore Islands and 
England in March 1946.  The Board further indicated that 
information pertaining to the rescue of survivors from a 
"wrecked" or disabled ship (and, perhaps, the status of the 
survivors) is the kind that might be included in a ship's deck 
logs, and that in order to conduct a search of deck logs, 
information sufficient to identify the ship is required.  The 
Board directed that the Veteran be asked to identify the ship on 
which he was traveling in March 1946, when soldiers from a 
"wrecked ship" were reportedly picked up.  If the Veteran 
provided sufficient information to identify the ship, the Board 
requested that further development be conducted.

In October 2009 and in December 2009, the RO sent the Veteran 
letters requesting that he identify the ship that he was 
traveling on in March 1946 when soldiers from a "wrecked ship" 
were reportedly picked up.  

Received from the Veteran's representative in February 2010 were 
duplicate service records, unrelated private treatment records, 
and a form titled Information in Support of Claim for Service 
connection for PTSD, in which the Veteran reiterated his reported 
in-service stressors.  He further explained that that "wrecked 
ship" was caused by mines in the English Channel, which was what 
he was told.  

In a March 2010 memorandum, the Appeals Management Center (AMC) 
made a formal finding of a lack of information to corroborate 
stressors associated with a claim for service connection for 
PTSD.  

III. Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing in some 
cases the evidentiary standard for establishing the required in-
service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010; 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting an error as to the 
effective date in the Federal Register publication of July 13, 
2010); 38 C.F.R. § 3.304(f)(3).  This regulatory revision adds to 
the types of PTSD claims that VA will accept credible lay 
testimony alone as being sufficient to establish occurrence of an 
in-service stressor, without undertaking other development to 
verify the Veteran's account.  The primary effect of the 
amendment of 38 C.F.R. § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  The Board notes that this 
regulatory revision is applicable to this Veteran's claim for 
service connection for PTSD because his claim was appealed to the 
Board before July 13, 2010, but not decided by the Board as of 
that date.  

The revised regulation provides, in pertinent part, that the 
following provision applies to claims for service connection of 
PTSD diagnosed during service or based on the specified type of 
claimed stressor:  If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(3)(f).

The Board notes that the RO has previously considered the 
Veteran's claim for service connection for PTSD under the 
provisions of § 3.304(f) extant at the time, and the claim was 
properly denied.  However, the new § 3.304(f)(3) has 
significantly relaxed the evidentiary burden for establishing 
occurrence of an in-service stressor.  As noted above, the 
regulatory revision has eliminated the requirement that the 
claimed in-service stressor be corroborated by credible 
supporting evidence if the claimed stressor is related to the 
Veteran's "fear of hostile military or terrorist activity" and 
is consistent with the "places, types, and circumstances of the 
Veteran's service."  Thus, the Board will consider the Veteran's 
claim under the newly revised regulation.  

The Veteran contends that he has PTSD related to several in-
service stressor events, essentially which he claimed occurred on 
his way to Europe in March 1946 and while stationed in Europe 
thereafter. 

VA and private treatment records for the Veteran clearly show 
that PTSD has been diagnosed.  Although his PTSD has been 
attributed to being attacked by two dogs in 2000, there is also 
competent medical evidence linking his PTSD to his combat 
experiences in World War II.  Thus, the next question to resolve 
is whether the Veteran has reported in-service stressor(s) are 
related to his "fear of hostile military or terrorist activity" 
and whether the stressor(s) are consistent with the places, 
types, and circumstances of the Veteran's service.  

In support of his claim the Veteran has reported being involved 
in combat in Europe with General Patton at the end of the war, 
and claimed he was assigned to the 1st Armored Division under 
General Patton, and then transferred to the 68th Field Artillery 
Battalion, receiving $120 a month as a sergeant in combat.  
Moreover, in support of his claim, the Veteran has basically 
described five in-service stressor events (which appear to have 
occurred between March 18, 1946 and January 15, 1947 - these 
being the dates he departed for and left from Europe):  (1) being 
on a ship bound for France in March 1946 that picked up injured 
soldiers from a wrecked ship that either hit a mine in the 
English Channel or was torpedoed by a U-boat; (2) upon arriving 
in Europe, landing on a beach a few miles north of Omaha Beach 
which was "hell in every form"; (3) being sent to Cologne, 
Germany by Colonel [redacted] to clear out snipers who were killing 
their gunners on armored tanks; (4) scouting for SS troops near 
Stuttgart, Germany, being captured along with another private by 
these SS troops; and (5) being asked by Colonel [redacted] to 
bandage injured soldiers after a medic fainted at the sight of 
blood.  

In rendering a decision regarding the current claim, the Board 
acknowledges that this is not a straightforward case, and that 
the evidence is not as clear cut as one might prefer.  However, 
after reviewing the entire record in light of the Veteran's 
statements and assertions, the Board finds that while the 
Veteran's reported in-service stressors are arguably related to 
his "fear of hostile military or terrorist activity", his 
stressors are not consistent with the places, types, and 
circumstances of his service.  38 C.F.R. § 3.304(f)(3)(July 13, 
2010).

In that regard, the Board notes that the Veteran's service 
records show that he departed for the European Theater of 
Operations (ETO) on March 18, 1946, and arrived on March 27, 
1946.  He then went back to the United States in January 1947.  
His MOS was section leader for 4 months, while stationed in 
Germany, and in this capacity he gave training and was in charge 
of patrols during guard duty in military occupations zone.  

In the Veteran's various statements in support of his claim, 
including his descriptions of his service and his in-service 
stressor events, he has asserted being involved in combat or in 
situations related to combat.  He reported he was in Europe at 
the end of the war, when in fact he was in Europe well after the 
end of the war.  His arrival in Europe in March 1946 was many 
months after the final battles of the European Theater of World 
War II and the German surrender which took place in late April 
and early May 1945.  Thus, the Board finds that the Veteran's 
assertions regarding his experiences on the way to and in Europe 
in 1946 and 1947 are incredible, and of limited probative value.  
Moreover, without assessing whether the Veteran's reported in-
service stressors are capable of substantiation, which, under the 
revised regulations for adjudicating PTSD claims, is no longer 
necessary, the Board finds that the Veteran's statements are by 
and large inconsistent with known history.  For instance, it is 
not possible that he served under General George Patton in Europe 
in 1946, inasmuch as it is known that General Patton died in 
1945.  Likewise, the Veteran other allegations (i.e., helping 
survivors of a ship wrecked by mines or a torpedo from a U-boat; 
searching for snipers and SS troops; being captured and held 
captive by SS troops; and bandaging injured soldiers he 
experienced in 1946) also appear inconsistent with the known fact 
that German forces formally surrendered to the Allies in 1945. 

Turning to the basic evidentiary concerns that must be addressed 
in a claim for service connection for PTSD, the Board concludes, 
after carefully reviewing the record, that although the Veteran 
has a diagnosis of PTSD which has been medically linked by post-
service medical professionals to his World War II service, and 
his stressors are arguably related to his fear of hostile 
military or terrorist activity, as explained above, his reported 
in-service stressors have been found to be not consistent with 
the places, types, and circumstances of his active service.  38 
C.F.R. § 3.304(f)(3).  Because the evidence preponderates against 
the claim for service connection for PTSD, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

In reaching this decision, the Board acknowledges that the RO has 
characterized the issue on appeal as entitlement to service 
connection for PTSD.  Review of the claims folder indicates that 
the Veteran has pursued simply service connection for PTSD.  In 
this regard, the Board acknowledges that post-service treatment 
records reflect medical care for depression, however, the file 
contains no competent evidence of an association between these 
additional disorders and the Veteran's active duty.  Rather, a VA 
psychiatrist in April 2002 linked the Veteran's depression (along 
with PTSD) to a dog attack in 2000.  Consequently, consideration 
of the claim for service connection for a psychiatric disability 
other than PTSD is not necessary.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).


ORDER

Service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


